Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bianca Cissoko, Appellant                             Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42247-
No. 06-13-00103-CR          v.                        B). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bianca Cissoko, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 13, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk